Citation Nr: 0323249	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  98-15 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for status post 
partial medial and lateral meniscectomies of the right knee, 
with ruptured anterior collateral ligament, currently rated 
10 percent disabling.  

2.  Entitlement to an increased rating for status post 
partial medial and lateral meniscectomies, anterior cruciate 
ligament repair of the left knee, currently rated 10 percent 
disabling.  

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active military service from August 1972 to 
September 1992.  

This matter came to the Board of Veterans' Appeals 
(Board) from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified at a 
hearing before the Board held at the Montgomery RO 
in July 2000.  In September 2000, the Board 
remanded the case to the RO for additional 
development.  While the case was in remand status, 
the RO increased the rating for left knee arthritis 
from noncompensable to a 10 percent rating.  The 
veteran continued his appeal.  

In a rating decision dated in November 2002, the RO 
granted service connection for right knee arthritis 
and assigned a 10 percent rating effective in 
February 2001.  In a letter dated in December 2002 
the RO informed the veteran of that decision and 
gave him notice of his appellate rights.  As of 
this time there is no indication that the veteran 
has disagreed with the RO decision concerning his 
right knee arthritis, and that matter is not before 
the Board.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) (pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a notice of disagreement initiates 
appellate review in the VA administrative 
adjudication process).  

During the course of the appeal, the veteran 
apparently moved to Minnesota, and in July 2003, 
the RO in St. Paul, Minnesota, returned the case to 
the Board.  In a letter dated in July 2003, the 
Board notified the veteran that the Veterans Law 
Judge who conducted the July 2000 hearing is no 
longer employed by the Board and notified the 
veteran that he has a right to another Board 
hearing.  In a signed statement received at the 
Board in August 2003, the veteran indicated that he 
wants to attend a hearing before a Veterans Law 
Judge in St. Paul, Minnesota.  The Board will 
therefore remand the case to the St. Paul RO so 
that a Travel Board hearing may be scheduled.  

Accordingly, the case is REMANDED to the St. Paul 
RO for the following action:  

The RO should schedule the veteran for a 
Travel Board hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


